251 F.2d 58
UNITED STATES of America, Appellant,v.M. V. ATLANTIC REEFER and John Doe, Appellees.
No. 15333.
United States Court of Appeals Fifth Circuit.
May 25, 1955.

James L. Guilmartin, U.S. Atty., E. David Rosen, Asst. U.S. Atty., Miami, Fla., for appellant.
Richard H. Hunt, Miami, Fla., for appellees.
Before HUTCHESON, Chief Judge, and TUTTLE, and CAMERON, Circuit Judges.
PER CURIAM.


1
Appellant, complaining of the designation by the appellees of the entire record and the resulting costs of printing entailed thereby, $471.20 as the appellant figures it, urges upon us that these costs should be assessed against the appellees.


2
Appellees, joining issue with appellant, point out that appellees' designation was accepted without objection or question on appellant's part and without resort to the provisions of this court's rule 23, 28 U.S.C.A., particularly subdivision 12, submitting to the district judge the determination of whether any part designated is unnecessary.  So pointing, they insist that the motion should be denied.


3
While there is certainly an appearance of merit in appellees' opposition, it is unnecessary for us to decide it, for the short and simple answer to appellant's motion is found in the fourth paragraph of our Rule 31-- Costs, providing no costs shall be allowed in this court for or against the United States.


4
The motion is denied.